Citation Nr: 1328153	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  11-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for the residuals of a traumatic brain injury.

3.  Entitlement to service connection for left ear hearing loss

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for leukemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In a November 2012 videoconference hearing before the Board, the Veteran's representative reported that service treatment records and a DD-214 from a different person had been inadvertently associated with the Veteran's claims file.  However, the Board notes that a review of the current claims file, including the service treatment records, shows that all of the currently associated evidence relates to the Veteran.

The issues of entitlement to service connection for left ear hearing loss, a low back disorder, and leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An October 1992 rating decision denied service connection for left ear hearing loss.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Evidence associated with the claims file since the October 1992 rating decision was not of record at the time of this rating decision and relates to an unestablished fact necessary to substantiate the Veteran's left ear hearing loss claim.

3.  The competent evidence of record does not show that the Veteran has ever had a diagnosed disability related to his in-service traumatic brain injury (TBI) during the pendency of the claim or contemporary to the filing of the claim.


CONCLUSIONS OF LAW

1.  The October 1992 RO rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for left ear hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  A diagnosed disability related to a TBI was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that VA compliance with the mandates of the VCAA is sufficient to permit review of the petition to reopen for entitlement to service connection for left ear hearing loss, which is remanded for further development by the RO as discussed below.  As the determination below represents a grant of the petition to reopen, a detailed discussion of the impact of the VCAA on this appeal is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in May and July 2009 with regard to the claim for service connection for the residuals of a TBI.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2010.  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing before the Board in November 2012 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the person who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned identified the issues on appeal.  The Board notes that the hearing did not include any discussion on the issues of entitlement to service connection for a low back disorder, the residuals of a TBI, and leukemia.  However, this discussion was intentionally omitted at the request of the Veteran's representative, who stated that the Veteran wanted to be heard with regard to his left ear hearing loss claim and wished to "rest all argument on the other three remaining issues."  As a result, any failure on the part of the Board to comply with the duties listed in Bryant is not prejudicial to the Veteran with respect to the low back disorder, TBI, and leukemia issues as the Veteran's representative specifically requested that such discussions not be held.  Furthermore, with respect to the Veteran's left ear hearing loss claim, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  Regardless, the Board is reopening and remanding the Veteran's left ear hearing loss claim and, as such, this decision poses no risk of prejudice to the Veteran with respect to that claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Thus, VA has satisfied its duty to notify the Veteran.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the Veteran's left ear hearing loss claim is being remanded below to make an attempt to obtain additional medical records.  However, the medical records identified have been specifically reported to be related to the Veteran's left ear hearing loss claim and there is no evidence of record that they contain any information relevant to his TBI claim.  Specifically, in a February 2011 VA fee-based audiological examination report and the November 2012 hearing before the Board, the Veteran reported that he had undergone left ear surgery at Duke University at an unspecified date, with no reports of any kind that he was treated there for any disorder other than a left ear disorder.  In addition, in an August 2009 VA audiological examination report, the Veteran reported that he received ear cleaning and hearing tests every six months, with no indication that any additional treatment relevant to the TBI claim was conducted at such appointments.  Furthermore, in the November 2012 Board hearing, the Veteran stated that he had received treatment for his left ear hearing loss at a VA medical center since February 2011, but he did not report receiving any treatment there other than for his hearing loss.  Finally, the evidence of record does not show that the Veteran has ever reported experiencing any symptoms related to a TBI at any point since separation from service, nor did he identify any medical records which have not been obtained.  Accordingly, none of the identified records discussed in the remand section below are relevant to the TBI claim being decided herein.

VA has obtained an adequate examination with respect to the Veteran's TBI claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the August 2009 VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records, clinical evaluation, and the Veteran's statements.  It also provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for the residuals of a TBI has been met.  38 C.F.R. § 3.159(c)(4).   

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Left Ear Hearing Loss

An unappealed rating decision in October 1992 denied the Veteran's claim of entitlement to service connection for left ear hearing loss on the basis that the level of hearing loss could not be determined as the Veteran had failed to report for a VA examination.  The relevant evidence of record at the time of the October 1992 rating decision consisted of the Veteran's service treatment records.
 
The Veteran was notified of the decision that same month.  The Veteran did not file a notice of disagreement after the October 1992 rating decision.  Therefore, the October 1992 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).

In April 2009, a claim to reopen the issue of entitlement to service connection for left ear hearing loss was received.  Evidence of record received since the October 1992 rating decision includes an August 2009 and a February 2011 VA fee-based audiological examination report.  All of the evidence received since the October 1992 rating decision is "new" in that it was not of record at the time of the October 1992 decision.  In addition, the new evidence includes medical evidence which show that the Veteran has a current diagnosis of left ear hearing loss.
 
The claim was previously denied because the evidence was not sufficient to determine the Veteran's level of left ear hearing loss.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).  To that extent only, the claim is allowed.

TBI

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that he experienced two head injuries during service.  A March 1972 service medical report stated that the Veteran hit his head while playing squash, resulting in a laceration just above his hair line.  It was unclear whether he had lost consciousness as a result of the injury.  Subsequently, in July 1973 the Veteran was admitted to a hospital following a head injury during a parachuting exercise.  The diagnosis was concussion.  Although the 1973 head injury was noted on his March 1992 separation examination report, no complaints, symptoms, or abnormalities were noted to be related to the injury.

After separation from service, in an August 2009 VA TBI examination report, the Veteran denied a history of all listed relevant symptoms.  On physical, reflex, sensory, motor, and cognitive examination, no abnormalities were noted.  Neuropsychological testing showed no cognitive dysfunction.  The diagnosis was TBI without residuals.  The examiner opined that the Veteran's 1973 head concussion occurred in service without any residuals in the line of duty.  The rationale was there was documentation of the incident in the service treatment records and on his separation physical in 1992, but that there were no known problems for the remainder of his 19 years of service.

The competent evidence of record does not show that the Veteran has ever had a diagnosed disability related to his in-service TBI during the pendency of the claim or contemporary to the filing of the claim.  The Veteran's service treatment records show that the Veteran experienced a concussion in service which has since been characterized as a TBI.  However, there is no medical evidence that the Veteran has ever experienced any symptoms or residuals of this TBI at any point since 1973, let alone during the period relevant to this claim.  The only medical evidence of record which addresses this issue, namely the August 2009 VA TBI examination report, actively states that the Veteran does not have any residuals of his 1973 TBI.

The Veteran's statements alone are not sufficient to prove that he has ever had a diagnosed disability related to his in-service TBI.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Veteran is competent to report that he experienced an in-service head injury.  However, the Veteran is not competent to report that his 1973 in-service head injury resulted in any permanent disability as he is a lay person without the expertise to make such a determination.  In this case, the Veteran does not claim to have the medical expertise to diagnose an underlying disability.  Indeed, the Veteran himself has not reported experiencing any symptoms which he claims are related to his in-service TBI.  The Veteran did not report any such symptoms during service, none of his post-service medical records document any such complaints, and the Veteran has not reported any symptoms of any kind in any statement or hearing conducted in conjunction with this claim.  Accordingly, the Veteran's lay statements are not competent evidence that he has ever had a diagnosed disability related to his in-service TBI.

Accordingly, the competent evidence of record does not show that the Veteran has ever had a diagnosed disability related to his in-service TBI during the pendency of the claim or contemporary to the filing of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Without a current diagnosis, service connection cannot be established.  Therefore, the Board finds that service connection for the residuals of a TBI is not warranted.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for left ear hearing loss is reopened.  To that extent only, the appeal is granted.

Service connection for the residuals of a traumatic brain injury is denied.


REMAND

With respect to the Veteran's left ear hearing loss claim, in an August 2009 VA audiological examination report the Veteran reported that he was receiving treatment every six months for ear cleaning and hearing tests.  Furthermore, in the November 2012 hearing before the Board, the Veteran reported that he was seen at the Fayetteville VA Medical Center for hearing checks every six months.  There is no medical evidence of record which documents any hearing tests between his separation from service in 1992 and the August 2009 VA audiological examination, let alone at six month intervals.  In addition, in a February 2011 VA audiological examination report, the Veteran reported that he had undergone left ear surgery at Duke University.  In the November 2012 hearing before the Board, the Veteran again noted that he had undergone left ear surgery at Duke University after his separation from service.  There is no medical evidence of record which documents any left ear surgery at Duke University.  None of these records are currently associated with the claims file, and the evidence of record does not show that VA has made any attempts to obtain them.  Accordingly, an attempt must be made to obtain these identified VA and private treatment records.  See 38 C.F.R. § 3.159(c)(1) (2012).

With respect to the Veteran's low back disorder claim, his service treatment records include multiple reports of back symptoms.  In a December 1970 service treatment report, the Veteran reported experiencing a back strain since the previous Wednesday, which had gotten "extremely bad."  He was prescribed a lin[i]ment.  On a November 1974 service report of medical history, the Veteran reported a history of low back pain in the past.  In an April 1984 service treatment report, the Veteran complained of low back pain since that morning, following an injury during physical training.  After physical examination, the assessment was acute back strain.  Finally, on a March 1992 separation report of medical history, the Veteran reported experiencing recurrent back pain.  He stated that he sometimes experienced back pain when he stood.  The Veteran reported that the pain was not "too serious" and denied being hospitalized for it.  On physical examination, the Veteran's spine was normal.

In August 2009, the Veteran was provided with a VA spine examination to determine whether any currently diagnosed spine disorder was related to active service.  The Veteran reported having longstanding intermittent low back discomfort which began in 1984, including very mild lower lumbar discomfort on a daily basis for the previous 15 years.  After physical examination, the relevant diagnosis was chronic lumbar strain.  The examiner opined that the Veteran's low back pain was not caused by, a result of, aggravated by, or aggravated beyond its natural progression by military service.  The complete rationale given for the opinion was that it was "not possible to relate one 1984 low back strain to the current back problems."  This rationale clearly indicates that the examiner considered the Veteran as having only one low back injury during service, namely in 1984.  However, the Veteran's service treatment records also document another back strain in December 1970, as well as reports of continuing back pain at the time of his separation from service in March 1992.  As a result, the August 2009 VA medical opinion is inadequate as it did not take into account relevant evidence of in-service back symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the Veteran's leukemia claim, the Veteran's service treatment records are negative for any diagnosis of leukemia.  After separation from service, a February 2008 private medical report gave a diagnosis of chronic lymphocytic leukemia.  The medical evidence of record shows that leukemia has been consistently diagnosed since February 2008.  A January 2009 private medical report stated that the Veteran questioned whether his leukemia was work related.  The examiner informed the Veteran "that he was working with helicopters and per his history he was exposed to oils [and] gasoline products in his work.  An association between [leukemia] and petro chemicals could not be completely ruled out."  Although this report referenced a possible link between the Veteran's "work" and his leukemia, the Board notes that the work in question involved helicopters and exposure to petrochemicals.  In this regard, the Veteran's DD Form 214 shows that he served as a Medium Lift Helicopter Repairman for 14 years, and also had service in southwest Asia during the Persian Gulf War.  As such, the evidence of record shows that the Veteran worked on helicopters and was exposed to petrochemicals during his active military service.  Although the January 2009 private medical report does indicate that a relationship may exist between the Veteran's leukemia and his active service, the medical opinion given is speculative in nature.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus to service).  The Veteran has never been provided with a VA medical examination in connection with his leukemia claim.  Accordingly, a VA medical examination is required to determine the nature and etiology of the Veteran's leukemia.  38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following actions:

1. The AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for left ear, low back, and leukemia disorders.  

In particular, after securing any necessary release, the AMC should request private treatment records from Duke University pertaining to the Veteran's left ear treatment/surgery after his separation from service.

Additionally, the AMC must request any VA treatment records pertaining to his claims, in particular, VA treatment from the Fayetteville VAMC from 2008 to the present pertaining to his left ear.

2. After the development in #1 has been completed, obtain an addendum to the February 2011 VA audiological opinion.  The examiner should elaborate on the opinion that left ear hearing loss developed after the Veteran's military retirement in 1992.  Although the February 2011 VA examiner noted that the hearing thresholds were within normal limits from entrance to separation, the examiner did not explain why this was significant.  On remand, an examiner must explain such.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

3. After the development in #1 has been completed, schedule the Veteran for a VA examination to ascertain the existence and etiology of any low back disorder.  The examiner must review the claims file and should note that review in the report, to specifically include the Veteran's in-service reports if back symptoms dated in December 1970, April 1984, and March 1992.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back disorder found is due to, or was aggravated by, the Veteran's active service.  If any low back disorder found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  In providing the opinions, the examiner is specifically instructed to consider the Veteran's reports of the nature of his in-service injuries and symptomatology to be credible unless the examiner can provide a clear rationale as to why the available medical evidence contradicts the Veteran's recollection of the in-service events.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the development in #1 has been completed, schedule the Veteran for a VA examination to ascertain the etiology of his diagnosed leukemia.  The examiner must review the claims file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any leukemia found is due to, or was aggravated by, the Veteran's active service, to include as due to in-service exposure to petrochemicals for 14 years.  If the Veteran's leukemia is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  In providing the opinions, the examiner is specifically instructed to consider the Veteran's reports of the nature of his in-service injuries and symptomatology to be credible unless the examiner can provide a clear rationale as to why the available medical evidence contradicts the Veteran's recollection of the in-service events.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


